DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/03/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Election/Restrictions
Applicant's election with traverse of species 1 (claims 1-9) in the reply filed on 02/04/2021 is acknowledged.  The traversal is on the ground(s) that “applicant believes that simultaneous examination will not present an undue burden”.  This is not found persuasive species I performs operation data by an average calculator 260 based on flip-flop 1 and 2 to output received carry bits to the first and second full adders FA1 and FA2 based on a carry clock signal C_CLK while the species II does not need the flip-flop. Therefore, the species require different fields of search (e.g., employing different search queries).
Regarding claims 19-20, a sum bit and carry bit are found in fig. 5-6 which are directly to species 1. Therefore, claims 19-20 are withdrawn from consideration. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-11, 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nitta et al. (“Nitta”, US 2005/0195304).

Regarding claim 10, Nitta discloses an image sensing system comprising: 
a pixel array including a first pixel, and a second pixel having a same color as the first pixel (Nitta: see figs. 1, 8, 11 and pars. [0044], [0120], wherein a pixel array 12 including a first pixel as pixel 11-11 and a second pixel as pixel 11-13 having the same color as the first pixel); 
an analog-to-digital converter circuit configured to generate first pixel data based on a first pixel signal generated from the first pixel and to generate second pixel data based on a second pixel signal generated from the second pixel (Nitta: see figs. 8, 11 and pars. [0101], [0119], in which ADCs configured to generate first pixel data based on a first pixel signal generated from the first pixel 11-11 and to generate second pixel data based on a second pixel signal generated from the second pixel 11-13); and 
an average calculator configured to generate first average data based on a sum operation applied to the first pixel data and the second pixel data, in response to a first enable signal and to output the first pixel data and the second pixel data in response to a second enable signal (Nitta: see figs. 8-9 and pars. [0053], [0077], [0081] [0106]-[0107], [0120], noted that a digital adder 61/72 configured to generate first average data based on a sum operation applied to the first pixel data of pixel 11-11 and the second pixel data of pixel 11-13, in response to a first enable single and to output the first pixel data of pixel 11-11 and the second pixel data of pixel 11-13 in response to a second enable signal). 

Regarding claim 11, Nitta discloses the image sensing system of claim 10, wherein the pixel array further includes a third pixel, and a fourth pixel having a same color as the third pixel (Nitta: see figs. 1, 8, 11 and pars. [0044], [0120], wherein the pixel array further includes a third pixel 11-22, and a fourth pixel 11-24 having a same color as the third pixel),
wherein the analog-to-digital converter circuit is configured to further generate third pixel data based on a third pixel signal generated from the third pixel and to further generate fourth pixel data based on a fourth pixel signal generated from the fourth pixel (Nitta: see figs. 8, 11 and pars. [0101], [0119], in which ADC is configured to further generate third pixel data based on a third pixel signal generated from the third pixel 11-22 and to further generate fourth pixel data based on a fourth pixel signal generated from the fourth pixel 11-24), and wherein 
Nitta: see figs. 8-9 and pars. [0053], [0074], [0077], [0081] [0106]-[0107], [0120], noted that the digital adder 61/72 is configured to further generate second average data based on a sum operation applied to the third pixel of pixel 11-22 and the fourth pixel data of pixel 11-24, in response to the first enable signal and to output the first average data and the second average data in parallel to an image signal processor).

Regarding claim 13, Nitta discloses the image sensing system of claim 10, further comprising: 
a buffer configured to store the first pixel data until the average calculator receives the second pixel data (Nitta: see figs. 1, 8-9 and pars. [0054], [0060], [0102], wherein a memory device 34 configured to store the first pixel data of pixel 11-11 until the digital adder 61/72 receives the second pixel data of pixel 11-13), 
wherein the first pixel and the second pixel are arranged in a column direction (Nitta: see figs. 1, 11, wherein the first pixel 11-11 and the second pixel 11-13 are arranged in a column direction), and
wherein the first pixel data are output to the buffer from the analog-to-digital converter circuit during a first time, and the first pixel data of the buffer and the second pixel data of the analog-to-digital converter circuit are output to the average calculator during a second time following the first time (Nitta: see figs. 1, 8-9 and pars. [0101]-[0102], noted that the first pixel data of pixel 11-11 are output to the memory from ADCs during the first time, and the first pixel data of pixel 11-11 of the memory and the second pixel data of pixel 11-13 of the ADC are output to the digital adder 61/72 during the second time following the first time).

Regarding claim 14, Nitta discloses the image sensing system of claim 10, wherein the pixel array further includes a third pixel (Nitta: see figs. 1, 8-9, and 11, wherein the pixel array further includes a third pixel 11-22), 
wherein the analog-to-digital converter circuit further generates third pixel data based on a third pixel signal generated from the third pixel (Nitta: see figs. 1, 8-9, 11 and pars. [0101], [0119], in which ADC further generates third pixel data based on a third pixel signal generated from the third pixel 11-22), and 
wherein the average data is generated based on a sum operation applied to the first to third pixel data (Nitta: see figs. 1, 8-9, 11 and par. [0144], noted that the digital adder 61/72 is generated based on a sum operation applied to the first to third pixel data).

Regarding claim 15, Nitta discloses the image sensing system of claim 10, wherein each of the first and second pixel data includes a first bit group including at least one bit, and a second bit group including at least one bit immediately following the first bit group (Nitta: see fig. 8 and par. [0101], wherein each of the first and second pixel data of pixel 11-11 and pixel 11-13 includes a first bit group as N-bit width including at least one bit,, and a second bit group as N-bit width including at least one bit immediately following the first bit group), and 
wherein the average calculator (Nitta: the digital adder 61) is configured to: 
generate a first bit group of the average data based on the first bit group of the first pixel data and the first bit group of the second pixel data during a first time and to generate a second (Nitta: see fig. 8 and par. [0101], wherein the digital adder 61 generates a first bit group of the average data based on the first bit group of N-bit width of the first pixel data of pixel 11-11 and the first bit group of N-bit width of the second pixel data of pixel 11-13 during a first time and to generate a second bit group of N-bit width of the first pixel data of pixel 11-11 and the second bit group of N-bit width of the second pixel data of pixel 11-13 during a second time following the first time).

Regarding claim 16, Nitta discloses the image sensing system of claim 10, wherein the analog-to-digital converter circuit outputs both first and second bits of the first pixel data and first and second bits of the second pixel data in parallel (Nitta: see par. [0136], noted that the ADC outputs both first and second bits of the first pixel data and first and second bits of the second pixel data simultaneously), and 
wherein the average calculator is configured to generate a first bit of the average data based on the first bit of the first pixel data and the first bit of the second pixel data and to generate a second bit of the average data based on the second bit of the first pixel data and the second bit of the second pixel data (Nitta: see fig. 8 and pars. [0101], [0136], in which the digital adder 61 is configured to generate a first bit of the average data based on the first bit of the first pixel data and the first bit of the second pixel data and to generate a second bit of the average data based on the second bit of the first pixel data and the second bit of the second pixel data).

Regarding claim 17, Nitta discloses an operating method of an image sensing system, comprising: 
generating a first pixel signal, at a first pixel (Nitta: see figs. 1, 8, 11 and pars. [0044], [0120], wherein generating a first pixel signal at a first pixel 11-13); 
generating a second pixel signal, at a second pixel having a same color as the first pixel (Nitta: see figs. 1, 8, 11 and pars. [0044], [0120], in which generating a second pixel signal, at a second pixel 11-13 having a same color as the first pixel 11-11);
converting, by an analog-to-digital circuit, the first and second pixel signals to first and second pixel data, respectively (Nitta: see figs. 8, 11 and pars. [0101], [0119], wherein converting, by ADC, the first and second pixels to first and second pixel data of pixel 11-11 and pixel 11-13, respectively);
generating, by an average calculator, average data based on a sum operation applied to the first and second pixel data (Nitta: see figs. 8-9 and pars. [0053], [0077], [0081] [0106]-[0107], [0120], in which generating, by the digital adder 61/72, average data based on a sum operation applied to the first and second pixel data of pixel 11-11 and pixel 11-13); and 
outputting, by a data aligner, the average data serially received to an image signal processor in parallel (Nitta: see pars. [0016], [0062], [0073], outputting, by a data aligner, the average data serially received to an image signal processor in parallel so a two-dimensional image is formed).

Regarding claim 18, Nitta discloses the method of claim 17, wherein the generating of the average data includes: 
(Nitta: see fig. 8 and par. [0101], wherein generating a first bit of the average data based on a first bit of the first pixel data of pixel 11-11 and a first bit of the second pixel data of pixel 11-13 during a first time); and 
generating a second bit of the average data based on a second bit of the first pixel data and a second bit of the second pixel data during a second time following the first time (Nitta: see fig. 8 and par. [0101], wherein generating a second bit of the average data based on a second bit of the first pixel data of pixel 11-11 and a second bit of the second pixel data of pixel 11-13 during a second time following the first time).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nitta et al. (“Nitta”, US 2005/0195304) in view of Barkan et al. (“Barkan”, US 6,014,471).

Regarding claim 12, Nitta discloses the image sensing system of claim 10, wherein the pixel array further includes: 
(Nitta: see fig. 11, wherein a third pixel 11-22 adjacent to the first pixel 11-11 and having a same color as the first pixel 11-11); and 
a fourth pixel positioned adjacent to the second pixel and having a same color as the second pixel (Nitta: see fig. 11, in which a fourth pixel 11-24 adjacent to the second pixel 11-13 hand having a same color as the second pixel 11-13), and 
wherein the analog-to-digital converter circuit is configured to generate the first pixel data further based on a first pixel signal generated from the first pixel and to generate the second pixel data further based on a second pixel signal generated from the second pixel (Nitta: see figs. 1, 8, 11 and pars. [0101], [0119], noted that ADC is configured to generate the first pixel data further based on a first pixel signal generated from the first pixel 11-11 and to generate the second pixel data further based on a second pixel signal generated from the second pixel 11-13).
Nitta does not disclose generating the first pixel data further based on a third pixel signal generated from the third pixel and to generate the second pixel data further based on a fourth pixel signal generated from the fourth pixel.
However, Barkan teaches generating the first pixel data further based on a third pixel signal generated from the third pixel and to generate the second pixel data further based on a fourth pixel signal generated from the fourth pixel (Barkan: see col. 4, lines 66-67 and col. 5, lines 1-3, wherein the pixel values of the image are replaced by values of a constant bright green color).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Barkan with the system/method of primary reference to include generating the first pixel data further based on a 
 One would have been motivated to provide good pixel value for the image processing. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CHAN T NGUYEN/Patent Examiner, Art Unit 2697         


/LIN YE/Supervisory Patent Examiner, Art Unit 2697